                                 ROBERT L. ARLEO, ESQ. P.C.
                                   380 Lexington Avenue
                                       17th Floor
                                  New York, N.Y. 10168
Telephone: (212) 551-1115                                                    Fax: (518) 751-1801
Email: robertarleo@gmail.com

                                                              March 11, 2019
Honorable I. Leo Glasser
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                           Re: Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP
                               17-cv-04472 (ILG)(ST)

Dear Senior District Judge Glasser:

  Please accept this letter in response to the letter filed this morning by attorney Igor Litvak
(Dkt. No. 30). Said letter was filed in response to my letter dated March 8, 2019 to Your Honor
advising of the decision issued by District Judge Brian Cogan in another FDCPA lawsuit
wherein Mr. Litvak is named as a counsel for a consumer plaintiff, Saraci v. Convergent
Outsourcing, Inc., 18-cv-6505.

    In his letter filed today, Mr. Litvak, partly and bizarrely referring to himself in the third
person, objects to my simple notification to Your Honor of the Saraci decision and Judge
Cogan’s admonishment comments made therein. Mr. Litvak, in attempting to explain the reasons
why he remained an attorney of record for the plaintiff on the date the Saraci decision was issued
by Judge Cogan, asserts that he was simply doing a favor for the other attorneys listed in Saraci.
Mr. Litvak demonstrate his failure to grasp that an attorney of record for a party in a civil lawsuit
is just that, the attorney for the party with the presumption that he is zealously advancing the
allegations advanced by that party. Indeed, the Saraci docket indicates that, at the January 10,
2019 conference to which Mr. Litvak’s references, Judge Cogan conducted a limited oral
argument in regard to an order to show cause which he previously issued. In regard to Mr.
Lavak’s assertions concerning Judge Cogan’s alleged statements regarding Rule 11 at the
January 10th conference, Judge Cogan’s Saraci summary judgment decision would seem to
indicate otherwise.

   In regard to Mr. Litvak’s false allegation that I am attempting to “mislead” Your Honor
because I know that he “..no longer practice FDCPA…”. The Saraci decision indicates that, for
that lawsuit, Mr. Litvak is deemed to be practicing FDCPA. Had he not wanted to be part of the
Saraci lawsuit after he appeared at the January 10, 2019 conference, Mr. Litvak should have
simply filed a motion to withdraw as counsel pursuant to Local Rule 1.4. Otherwise, Mr.
                                                                                          2

Litvak’s reference to the alleged basis of my prior alleged attempt to mislead Your Honor is
explained in my letter dated April 12, 2018 to Your Honor (Dkt. No. 21).

    Finally, Mr. Litvak improperly continues to advance alleged legal arguments in the
remaining portion of his letter to Your Honor. Same is patently improper and should be
disregarded.

                                                     Respectfully submitted,

                                                     / s / Robert L. Arleo

                                                     Robert L. Arleo
RLA:gra
cc: All attorneys of records via ECF
    Mullooly, Jeffrey, Rooney & Flynn, LLP
